             Case 6:19-cv-00003-RSB-CLR Document 14 Filed 04/06/20 Page 1 of 5
r^:




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OFGEORGIA
                               STATESBORO DIVISION


      PAMELA SWAIN                            )
                                                                                  o
                                                                                  1—    ro
                                                                                                d

            Plaintiff,                                                                  C=3     c/)
                                                                                              cn-
                                                                                t/>i—
                                                                CV619-003       P       -o    >:E*
                                                                                        50      uV —T
                                                                                o                 •   ■1
      V.                                      )
                                 )
      HARVEY WEINSTEIN;THE       )
      WEINSTEIN COMPANY. DR.PHIL )                                              t
      MCGRAW;ANTHONYROBBINS                   )
                                              )
            Defendants.                       )


                               AMENDED COMPLAINT;ARBITRATION


            Pamela Swam,/7m5e and wforma pauperis,is amending the original complaint

      to drop any request for criminal prosecution towards Harvey Weinstein and Tony

      Robbins as perjudge request that only federal prosecutore are able to bring criminal

      charges on cyber and internet criminals.ThePlaintiffDOES HAVE SPECIFIC evidence

      to provethat,in fact,Harvey Weinstein and Tony Robbins,actively used these illegal

      devices to stalk,harass,andcyberbully her for 5 years.

            The PlaintiffSwain,pro se, wishes to remind the court that in the September 2017

      (well within the statute oflimitations)thatthe person who identified himselfat Tony

      Robbins issued threats that involved naminga US SENATOR Steve Cohen,and

      GEORGIA STATE REPRESENTATIVE Allan Peake,and others.
Case 6:19-cv-00003-RSB-CLR Document 14 Filed 04/06/20 Page 2 of 5
Case 6:19-cv-00003-RSB-CLR Document 14 Filed 04/06/20 Page 3 of 5
Case 6:19-cv-00003-RSB-CLR Document 14 Filed 04/06/20 Page 4 of 5
Case 6:19-cv-00003-RSB-CLR Document 14 Filed 04/06/20 Page 5 of 5
